This bill in equity was brought for an accounting in 1959. The bill alleges an agreement between the parties that the plaintiff would construct a house on the land of the defendant and that upon the sale of the house the profits or losses would be divided equally. The case was tried before a master. After the master’s report there followed a number of exceptions, recommittals and supplementary findings. Finally on August 28, 1967, the master’s reports were confirmed by an interlocutory decree. The defendant appeals from the interlocutory decree and from the final decree ordering the plaintiff to pay the defendant the sum of $768.20, with costs of $18. A review of the entire record discloses no error.

Interlocutory decree affirmed.


Final decree affirmed with costs of appeal.